UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6654


JUAN CRUZ,

                   Petitioner – Appellant,

             v.

JOHN L. LAMANNA, Warden at Federal Correctional Institution
at Edgefield,

                   Respondent – Appellee,

             and

RONALD HOLT,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:07-cv-01060-HFF)


Submitted:    January 13, 2009                 Decided:   January 15, 2009


Before WILLIAMS,      Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Juan Cruz, Appellant Pro Se. Barbara Murcier Bowens, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Cruz, a federal prisoner, appeals the district

court’s    order    accepting      the    recommendation           of   the   magistrate

judge     and    denying     relief      on       his   28 U.S.C.       §   2241    (2000)

petition.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district    court.         See   Cruz    v.       LaManna,   No.    3:07-cv-01060-HFF

(D.S.C. Feb. 27, 2008).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   the     court    and      argument    would        not    aid   the

decisional process.

                                                                                   AFFIRMED




                                              2